Order denying motion to set aside order of publication affirmed on argument, without costs, upon condition that appellants serve a notice of appearance and answer within five days from the .entry of the order herein, the counsel for plaintiff, respondent, stipulating on the argument to receive such notice of appearance and answer. In the event that appellants do not serve said notice of appearance and answer within the time stated, order affirmed, with ten dollars costs and disbursements. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur. Settle order on notice.